Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)     No. 08-05-00306-CR
)
EX PARTE:  RICARDO DELGADO.                )                             Appeal from
)
)       41st District Court
)
) of El Paso County, Texas
)
)       (TC# 78863-41-2)

MEMORANDUM OPINION

            Ricardo Delgado attempts to appeal from an order denying habeas corpus relief.  Finding that
Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure, we dismiss
the appeal.  
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires that
the trial court enter a certification of the defendant’s right of appeal in every case in which it enters
a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d) requires
that the trial court certify whether the defendant has a right of appeal under Rule 25.2(a)(2). 
Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a certification that
shows the defendant’s right of appeal has not been made part of the appellate record.  See
Tex.R.App.P. 25.2(d).   This Court has previously determined that the certification requirement
applies to an appeal of an order denying habeas corpus relief.  Ex parte Woodall, No.
08-03-00184-CR, 2003 WL 21711397 (Tex.App.--El Paso July 24, 2003)(not designated for
publication).
            Appellant filed a timely notice of appeal but the notice did not include the trial court’s
certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  By letter
dated September 29, 2005, the Clerk’s Office notified Appellant that a certification had not been
filed and requested that Appellant file the certification within thirty days or the appeal would be
dismissed pursuant to Rule 25.2(d). Appellant has not complied with our request.  Accordingly, the
appeal is dismissed.

December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)